UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53162 ICONIC BRANDS, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) c/o David Lubin & Associates, PLLC 10 Union Avenue Suite 5 Lynbrook, New York 11563 (Address of principal executive offices, including zip code.) 516-887-8200 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 52,519,307 as of January 13, 2011. EXPLANATORY NOTE We are filing this Amendment No. 1 (this “Amendment”) on Form 10-Q/A to amend and restate our Quarterly Report on Form 10-Q for the three month period ended June 30, 2010 (the “Original Form 10-Q”), which was filed with the Securities and Exchange Commission (the “Commission”) on August 16, 2010, in response to comments issued by the Commission, to clarify certain prior disclosures. This Amendment contains changes to the Cover Page, Part I Item I (Financial Statements and Notes) and Part I Item II (Management’s Discussion and Analysis of Financial Condition and Results of Operations). In accordance with Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, currently dated certifications of our principal executive officer and our principal financial officer are attached to this Amendment as Exhibits 31 and 32.Except for the foregoing amended information, we have not updated the disclosures contained in this Amendment to reflect events that have occurred subsequent to the filing date of the Original Form 10-Q.Accordingly, this Amendment should be read in conjunction with the Original Form10-Q and our subsequent filings with the Commission. ICONIC BRANDS INC. FORM 10-Q JUNE 30, 2010 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4T. Controls and Procedures 31 PART II— OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 2 Table of Contents PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Iconic Brands, Inc. and Subsidiary Consolidated Balance Sheets June 30, 2010 (Unaudited) December 31, 2009 Assets Current assets: Cash and cash equivalents $ 1,283 $ 23,889 Accounts receivable, net of allowance for doubtful accounts of $ 35,000and $35,000, respectively 107,930 254,268 Inventories 419,401 393,811 Prepaid expenses and other current assets 728,439 391,140 Total current assets 1,257,053 1,063,108 Property, plant and equipment, net 5,144 7,273 License agreement costs, net of accumulated amortization of $16,488 and $0, respectively 128,312 - Restricted cash and cash equivalents 50,000 75,000 Total assets $ 1,440,509 $ 1,145,381 Liabilities and Stockholders' Equity (Deficiency) Current liabilities: Current portion of debt $ 874,616 $ 803,064 Accounts payable 1,331,126 1,290,680 Accrued expenses and other current liabilities 1,821,312 1,500,652 Total current liabilities 4,027,054 3,594,396 Long term debt 1,594,244 1,774,944 Series B preferred stock, $2.00 per share stated value; designated 1,000,000 shares, issued and outstanding 916,603 and 916,603 shares, respectively - an equity security with chracteristics of a liability (as restated - see Note 12) 1,833,206 1,833,206 Total liabilities (as restated) - See Note 12 7,454,504 7,202,546 Stockholders' equity (deficiency): Preferred stock, $.00001 par value; authorized 100,000,000 shares: Series A, designated 1 share, issued and outstanding 1 and 1 shares, respectively 1 1 Common stock, $.00001 par value; authorized 100,000,000 shares, issued and committed to be issued outstanding 52,519,307 and 44,810,411 shares, respectively 525 448 Additional paid-in capital 8,790,988 7,327,955 Accumulated deficit (14,805,509 ) (13,385,569 ) Total stockholders' equity (deficiency) (as restated - see Note 12) (6,013,995 ) (6,057,165 ) Total liabilities and stockholders' equity (deficiency) $ 1,440,509 $ 1,145,381 See notes to consolidated financial statements. 3 Table of Contents Iconic Brands, Inc. and Subsidiary Consolidated Statements of Operations (Unaudited) Six Months Ended Three Months Ended June 30, June 30, 2010 2009 2010 2009 Sales $ 338,450 $ 336,170 $ 72,103 $ 252,233 Cost of goods sold 213,527 228,371 51,364 163,010 Gross profit 124,923 107,799 20,739 89,223 Selling, general and administrative expenses: Selling, marketing and promotion 383,416 123,795 114,861 31,370 Administrative compensation and benefits 414,208 606,498 213,791 425,154 Stock-based compensation issued in connection with merger - 2,063,411 - 2,063,411 Professional fees 318,645 288,518 198,474 139,368 Occupancy and warehousing 68,555 101,208 30,507 24,646 Travel and entertainment 60,664 36,237 28,240 11,187 Office 16,281 19,776 10,845 7,261 Licenses and permits 31,195 1,670 1,050 400 Other 13,746 23,220 5,192 18,014 Total 1,306,710 3,264,333 602,960 2,720,811 Income (loss) from operations (1,181,787 ) (3,156,534 ) (582,221 ) (2,631,588 ) Interest expense (238,153 ) (572,208 ) (74,299 ) (373,936 ) Income (loss) before income taxes (1,419,940 ) (3,728,742 ) (656,520 ) (3,005,524 ) Income taxes - Net income (loss) $ (1,419,940 ) $ (3,728,742 ) $ (656,520 ) $ (3,005,524 ) Net income (loss) per common share - basic and diluted (as restated - see Note 12) $ (0.03 ) $ (0.13 ) $ (0.01 ) $ (0.10 ) Weighted average number of common shares outstanding - basic and diluted (as restated - see Note 12) 48,684,334 29,110,964 51,568,601 30,850,301 See notes to consolidated financial statements. 4 Table of Contents Iconic Brands, Inc. and Subsidiary Consolidated Statements of Changes in Stockholders' Equity (Deficiency) Six Months Ended June 30, 2010 (Unaudited) Series A Preferred Stock, Common Stock, Additional $.00001 par $.00001 par Paid-In Accumulated Shares Amount Shares Amount Capital Deficit Total Balance at December 31, 2009 (as restated - see Note 12) 1 $ 1 44,810,411 $ 448 $ 7,327,955 $ (13,385,569 ) $ (6,057,165 ) Issuance of common stock and warrants in connection with $220,000 promissory notes - - 200,000 2 78,928 - 78,930 Issuance of common stock in satisfaction of convertible notes and accrued interest - - 152,546 2 76,271 - 76,273 Issuance of common stock and warrants in connection with License Agreement with Tony Siragusa - - 250,000 2 144,798 - 144,800 Issuance of common stock to consulting firm in February 2010 - - 300,000 3 68,997 - 69,000 Issuance of common stock and warrants to consulting firm in March 2010 - - 2,000,000 20 595,980 - 596,000 Issuance of common stock in connection with extension of due date of $110,000 promissory note - - 250,000 2 21,398 21,400 Issuance of common stock and warrants in satisfaction of debt and accrued interest - - 4,556,350 46 455,589 455,635 Stock options and warrants compensation expense - 21,072 - 21,072 Net loss - (1,419,940 ) (1,419,940 ) Balance at June 30, 2010 1 $ 1 52,519,307 $ 525 $ 8,790,988 $ (14,805,509 ) $ (6,013,995 ) See notes to consolidated financial statements. 5 Table of Contents Iconic Brands, Inc. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2010 2009 Cash flows from operating activities Net income (loss) $ (1,419,940 ) $ (3,728,742 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 2,129 1,530 Amortization of license agreement costs 16,488 - Amortization of debt discounts charged to interest expense 178,673 284,177 Stock -based compensation 263,565 2,462,892 Changes in operating assets and liabilities: Accounts receivable, net 146,338 295,803 Inventories (25,590 ) 147,314 Prepaid expenses and other current assets 85,208 247,406 Restricted cash and cash equivalents 25,000 25,000 Accounts payable 40,446 (120,393 ) Accrued expenses and other current liabilities 334,433 474,936 Net cash provided by (used in) operating activities (353,250 ) 89,923 Cash flows from investing activities: Property, plant and equipment additions - (5,142 ) Cash flows from financing activities: Increases in debt, 529,705 - Repayment of debt (199,061 ) (194,596 ) Sale of common stock - 100,000 Net cash provided by (used in) financing activities 330,644 (94,596 ) Increase (decrease) in cash and cash equivalents (22,606 ) (9,815 ) Cash and cash equivalents, beginning of period 23,889 10,970 Cash and cash equivalents, end of period $ 1,283 $ 1,155 Supplemental disclosures of cash flow information: Interest paid $ - $ 231,621 Income taxes paid $ - $ - Non-cash investing and financing activities: Issuance of common stock and warrants in connection with $220,000 promissory notes $ 78,930 $ - Shares of common stock issued to noteholders in satisfaction of debt and accrued interest $ 531,908 $ 2,203,154 Issuance of common stock and warrants in connection with License Agreement with Tony Siragusa $ 144,800 $ - Securities issued to Capstone in connection with Termination Agreement and satisfaction of debt: Unsecured promissory note $ - $ 500,000 Series B preferred note - 1,833,206 Common Stock - 500,000 Total $ - 2,833,206 See notes to consolidated financial statements. 6 Table of Contents Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) 1.ORGANIZATION AND NATURE OF BUSINESS Iconic Brands, Inc., formerly Paw Spa, Inc. (“Iconic Brands”), was incorporated in the State of Nevada on October 21, 2005. Our plan was to provide mobile grooming and spa services for cats and dogs. Our services were going to include bathing, hair cutting and styling, brushing/combing, flea and tick treatments, nail maintenance and beautification, ear cleaning, teeth cleaning, hot oil treatments, and massage. We did not have any business operations and failed to generate any revenues.We abandoned this business, as we lacked sufficient capital resources.On June 10, 2009, the Company acquired Harbrew Imports, Ltd. (“Harbrew New York”), a New York corporation incorporated on September 8, 1999 which was a wholly owned subsidiary of Harbrew Imports, Ltd. Corp. (“Harbrew Florida”), a Florida corporation incorporated on January 4, 2007.On the Closing Date, pursuant to the terms of the Merger Agreement, the Company issued to the designees of Harbrew New York 27,352,301 shares of our Common Stock at the Closing, or approximately 64% of the 42,510,301 shares outstanding subsequent to the merger.After the merger, Harbrew New York continued as the surviving company under the laws of the state of New York and became the wholly owned subsidiary of the Company. In anticipation of the merger between Iconic Brands, Inc. and Harbrew New York, on May 1, 2009 the Board of Directors and a majority of shareholders of Harbrew New York approved the amendment of its Articles of Incorporation changing its name to Iconic Imports, Inc. (“Iconic Imports”). On June 22, 2009, this action was filed with the New York State Department of State. Prior to the merger on June 10, 2009, Iconic Brands had no assets, liabilities, or business operations.Accordingly, the merger has been treated for accounting purposes as a recapitalization by the accounting acquirer Harbrew New York/Iconic Imports and the financial statements reflect the assets, liabilities, and operations of Harbrew New York/Iconic Imports from its inception on September 8, 1999 to June 10, 2009 and are combined with Iconic Brands thereafter.Iconic Brands and its wholly-owned subsidiary Harbrew New York/Iconic Imports are hereafter referred to as the “Company”. The Company is a brand owner of self-developed alcoholic beverages.Furthermore, the Company imports, markets and sells these beverages throughout the United States and globally. Effective June 10, 2009, prior to the merger, Harbrew Florida affected a 1-for-1,000 reverse stock split of its common stock, reducing the issued and outstanding shares of common stock from 24,592,160 to 24,909, which includes a total of 317 shares resulting from the rounding of fractional shares.All share information has been retroactively adjusted to reflect this reverse stock split. 7 Table of Contents Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Basis of Presentation The financial statements have been prepared on a “going concern” basis, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, as of June 30, 2010, the Company had cash of $1,283, negative working capital of $2,770,001 and a stockholders’ deficiency of $6,013,995.Further, from inception to June 30, 2010, the Company incurred losses of $14,805,509.These factors create substantial doubt as to the Company’s ability to continue as a going concern.The Company plans to improve its financial condition as recently launched products mature and brand awareness increases, thereby increasing the profitability of its operations.Additionally, the Company intends to obtain new financing which will primarily be used to market and promote Danny DeVito’s Premium Limoncello and other new products.However, there is no assurance that the Company will be successful in accomplishing these objectives.The financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. (b) Interim Financial Statements The unaudited financial statements as of June 30, 2010 and for the three and six months ended June 30, 2010 and 2009 have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-Q.In the opinion of management, the unaudited financial statements have been prepared on the same basis as the annual financial statements and reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of June 30, 2010 and the results of operations and cash flows for the periods ended June 30, 2010 and 2009.The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited.The results for the three and six months ended June 30, 2010 are not necessarily indicative of the results to be expected for any subsequent quarter of the entire year ending December 31, 2010.The balance sheet at December 31, 2009 has been derived from the audited financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission’s rules and regulations.These unaudited consolidated financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended December 31, 2009 included in our Form 10-K. 8 Table of Contents Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) (c) Net Income (Loss) per Share Basic net income (loss) per common share is computed on the basis of the weighted averagenumber of common shares outstanding during the period. Diluted net income (loss) per common share is computed on the basis of the weighted average number of common shares and dilutive securities (such as stock options, warrants, and convertible securities) outstanding.Dilutive securities having an anti-dilutive effect on diluted net income (loss) per common share are excluded from the calculation. For the six months ended June 30, 2010 and 2009, diluted common shares outstanding excluded the following dilutive securities as the effect of their inclusion was anti-dilutive: Six Months Ended June 30, 7% convertible notes and accrued interest 10% convertible notes and accrued interest 8% convertible note and accrued interest — Series B preferred stock Stock Options Warrants Total (d) Recently Issued Accounting Pronouncements Certain accounting pronouncements have been issued by the FASB and other standard setting organizations which are not yet effective and have not yet been adopted by the Company.The impact on the Company’s financial position and results of operations from adoption of these standards is not expected to be material. 9 Table of Contents Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) 3. INVENTORIES Inventories consist of: June 30 December 31, Danny DeVito's Premium Limoncello (Liqueur)brand $ $ Hot Irishman (Irish coffee) brand Glen Master (scotch) brand George Vesselle (champagne) brand YO Vodka — Other Total Reserve for obsolete and slow moving items (74,126 ) (74,126 ) Net $ $ 4. PREPAID EXPENSES AND OTHER CURRENT ASSETS Prepaid expenses and other current assets consist of: June 30 December 31, Prepaid inventory purchases $ $ Prepaid stock-based compensation issued to consultant (see note 8) — Royalty advance Other $ $ 10 Table of Contents Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) 5. PROPERTY, PLANT AND EQUIPMENT, NET Property, plant and equipment, net, consist of: June 30 December 31, Vehicles $ $ Office and warehouse equipment Total Accumulated depreciation (43,315 ) (139,875 ) Net $ $ 6. LICENSE AGREEMENT COSTS, NET At June 30, 2010, license agreement costs, net, consist of: Fair value of 250,000 shares of common stock, 500,000 5 year warrants exercisable at $1.00 per share, and 500,000 5 year warrants exercisable at $1.50 per share issued in connection with license agreement with Tony Siragusa dated January 15, 2010 $ Accumulated amortization ) Net $ As more fully described in Note 10, the Company entered into a four year License Agreement with Tony Siragusa on January 15, 2010 in connection with the use of Tony Siragusa’s name relating to the sale of YO Vodka.The fair value of the common stock ($50,000) and warrants ($94,800) at January 15, 2007 was capitalized and is being amortized over the four year term of the License Agreement as selling, marketing and promotion expenses.The warrants were valued using the Black-Scholes option pricing model and the following assumptions: risk free interest rate of 2.44%, volatility of 100%, and term of five years. 11 Table of Contents Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) 7. DEBT Debt consists of: June 30 December 31, Due under Discount Factoring Agreement $ — $ Convertible notes, interest at 7% to 14%, due July 2, 2012 to July 2, 2013,net of unamortized discounts of $29,052 and $52,328, respectively Promissory note, interest at 20%, due January 29, 2009 Unsecured promissory note, interest at 7%, due in installments until June 10, 2011 Convertible promissory note, interest at 7%, due September 13, 2014, net of unamortized discount of $69,351 and $77,595, respectively Loan payable, interest at 0%, due on demand Loan payable, interest at 12%, due January 14, 2010, net of unamortized discount of $0 and $26,823, respectively — Promissory notes, interest at 13%, due May 31, 2010 — Convertible promissory note, interest at 8% (default rate at 22%), due February 7, 2011 — Convertible promissory notes, interest at 10% due October 25, 2007 to November 27, 2007 Due Donald Chadwell (significant stockholder), interest at 0%, no repayment terms Due Richard DeCicco (officer, director, and significant stockholder) and affiliates, interest at 0%, no repayment terms Total Less current portion of debt (874,616 ) Long term debt $ $ 12 Table of Contents Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) At June 30, 2010, the debt is due as follows: Past due $ Year ending June 30, 2011 Year ending June 30, 2012 — Year ending June 30, 2013 Year ending June 30, 2014 — Year ending June 30, 2015 No repayment terms (due two significant stockholders) Total Less debt discounts Net $ The Purchase Order Financing Agreement was dated January 22, 2007, had a term of two years, and provided for advances of credit from Capstone Capital Group I, LLC (the “Secured Party”) to the Company.Among other things, the agreement provided for fees to the Secured Party equal to 2.5% for the first 30 days (or part thereof) that each advance was outstanding and 1.25% for every 14 days (or part thereof) that such advance remained outstanding. On June 10, 2009, the Company entered into a termination agreement with Capstone (the “Termination Agreement”) whereby Capstone agreed to forgive the $2,833,205 balance owed it under the Purchase Order Financing Agreement in exchange for: (i) a $500,000 7% unsecured promissory note (the “Promissory Note”); (ii) 1,000,000 shares of Common Stock; (iii) $1,833,205 worth of Series B Preferred Stock; and (iv) a 3-year warrant to purchase up to 1,000,000 shares of Common Stock at an exercise price of $0.50 per share.The Promissory Note is payable in 24 monthly installments of $10,000 commencing July 10, 2009, $100,000 on or before June 10, 2010, and the remaining $160,000 on or before June 10, 2011.If the Company closes a financing prior to maturity of the Promissory Note, up to 50% of the proceeds are to be used to prepay the remaining balance of the Promissory Note. The Discount Factoring Agreement was dated January 22, 2007 and provides for financing of certain Company accounts received by Capstone Business Credit, LLC (the “Factor”).Among other things, the agreement provides for commissions to the Factor equal to 2% for the first 30 days (or part thereof) that each such account receivable is outstanding and 1% for every 14 days (or part thereof) thereafter that such account receivable remains outstanding. Fees and commissions charged pursuant to the Purchase Order Financing Agreement and the Discount Factoring Agreement are included in interest expense in the accompanying consolidated statement of operations. 13 Table of Contents Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) $325,000 total face value of convertible notes outstanding at June 30, 2010 is convertible into shares of the Company’s common stock at a price of $0.50 per share. The other $60,000 face value of convertible notes outstanding at June 30, 2010 is convertible into shares of the Company’s common stock at a variable conversion price equal to 60% of the Market Price, as defined. Accrued interest payable on debt (included in accrued expenses and other current liabilities in the accompanying consolidated balance sheets) consisted of: June 30 December 31, Convertible notes, interest at 7% $ $ Promissory notes, interest at 13% — Convertible note, interest at 8% — Promissory note, interest at 20% Convertible promissory notes, interest at 10% Total $ $ 8. STOCKHOLDERS’ EQUITY On June 10, 2009, pursuant to the terms of the Merger Agreement, the Company issued to the designees of Harbrew New York 27,352,301 shares of Common Stock at the Closing.Of this amount: 1. 24,909 shares were issued to Harbrew Florida stockholders, 2. 19,634,112 shares valued at $1,963,411 were issued to Company management and personnel for services, including 15,972,359 shares to the Company’s Chief Executive Officer, 100,000 shares to the Company’s Chief Financial Officer, 2,586,753 shares to Donald Chadwell, 850,000 shares to eight employees, and 125,000 shares to a law firm, 3. 2,086,973 shares valued at $208,697 were issued to Danny DeVito and affiliates for services, 4. 4,606,307 shares were issued to noteholders in satisfaction of $2,125,625 of debt and $177,529 of accrued interest, and 5. 1,000,000 shares were issued to Capstone as part of the Termination Agreement. 14 Table of Contents Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) Also, pursuant to the terms of the Merger Agreement, the Company issued 1 share of Series A Preferred Stock valued at $100,000 to the Company’s Chief Executive Officer for services and 916,603 shares of Series B Preferred Stock valued at $1,833,206 to Capstone as part of the Termination Agreement. The one share of Series A Preferred Stock entitles the holder to two votes for every share of Common Stock Deemed Outstanding and has no conversion or dividend rights.Each share of the Series B Preferred Stock has a liquidation preference of $2.00 per share, has no voting rights, and is convertible into one share of Common Stock at the lower of (1) $2.00 per share or, (2) the volume weighted average price per share (“VWAP”) for the 20 trading days immediately prior to the Conversion Date. As discussed in Note 12, the Series B Preferred Stock has been classified as a liability (pursuant to ASC 480-10-25-14(a)) since it embodies a conditional obligation that theCompany may settle by issuing a variable number of equity shares and the monetary value of the obligation is based on a fixed monetary amount known at inception. In the three months ended September 30, 2009, a total of $122,500 of debt and $28,147 of accrued interest was converted into a total of 300,110 shares of Company common stock. On August 19, 2009, the Company sold 1,000,000 shares of its common stock at $.50 per share, including 1,000,000 five year warrants with an exercise price of $1.00 per share (which was reduced to $0.01 per share on December 14, 2009 in connection with a $100,000 loan from the investor) and 1,000,000 five year warrants with an exercise price of $1.50 per share, to an investor for total proceeds of $500,000. On October 6, 2009, the Company issued 1,000,000 shares of its common stock to a consultant pursuant to a one month consulting agreement for financial services. The Company included this issuance in its consolidated statement of operations for the year ended December 31, 2009 in professional fees at the $200,000 estimated fair value of the shares. On January 6 and 13, 2010, the Company issued a total of 200,000 shares of common stock, 100,000 five year warrants exercisable at $0.22 per share, and 100,000 five year warrants exercisable at $0.23 per share, along with two promissory notes in the amount of $110,000 each (one due March 31, 2010 and one due May 31, 2010), to an investor in exchange for a $200,000 loan.The fair value of the common stock ($45,000) and warrants ($33,930), along with the $20,000 discount, were recorded as debt discounts, which are being amortized over the terms of the notes as interest expense.The warrants were valued using the Black-Scholes option pricing model and the following assumptions: risk free interest rates of 2.6% and 2.55%, volatility of 100%, and terms of five years. On January 15 and 25, 2010, the Company issued a total of 152,546 shares of common stock to three investors in satisfaction of a total of $62,500 of convertible debt and approximately $13,773 of accrued interest. 15 Table of Contents Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) On February 8, 2010, the Company issued 250,000 shares of common stock and 1,000,000 warrants to Tony Siragusa pursuant to the License Agreement described in Note 6 above. On February 24, 2010, the Company issued 300,000 shares of common stock to CorProminence pursuant to a 45 day consulting agreement dated January 4, 2010.The $69,000 fair value of the common stock at date of issuance was expensed in full in the three months ended March 31, 2010 and included in professional fees. On March 16, 2010, the Company issued 2,000,000 shares of common stock and 2,000,000 five year warrants exercisable at $0.25 per share to Cresta Capital Strategies pursuant to a one year extension of a consulting agreement.The fair value of the common stock ($350,000) and warrants ($246,000) at date of issuance was capitalized as a prepaid expense (see note 4) and is being amortized over the one year term as professional fees.The warrants were valued using the Black-Scholes option pricing model and the following assumptions: risk free interest rate of 2.37%, volatility of 100%, and term of five years. On April 19, 2010, the Company satisified debt totaling $455,635 through its commitment to issue to the respective 5 creditors a total of 4,556,350 shares of its common stock and 4,556,350 three year warrants exercisable at $0.20 per share.The Company expects to issue these shares and warrants once it pays its liability to its transfer agent. On April 19, 2010, the Company agreed to issue to a noteholder 250,000 shares of its common stock in consideration of the noteholder's extension of the due date (from March 31, 2010 to May 31, 2010) of a $110,000 promissory note.The $21,400 fair value of the common stock at date of commitment was expensed in the three months ended June 30, 2010 and included in interest expense.The Company expects to issue these shares once it pays its liability to its transfer agent. On June 22, 2010, 8 stockholders representing a majority of the issued and outstanding shares of common stock approved an amendment to the Company's Articles of Incorporation to increase the number of authorized shares of common stock from 100,000,000 shares to 2,500,000,000 shares. 9. INCOME TAXES No provision for income taxes was recorded in the six months ended June 30, 2010 and 2009 since the Company incurred a net loss in these periods. 16 Table of Contents Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) Based on management’s present assessment, the Company has not yet determined it to be more likely than not that a deferred tax asset attributable to the future utilization of the net operating loss carryforward as of June 30, 2010 will be realized. Accordingly, the Company has maintained a 100% allowance against the deferred tax asset in the financial statements at June 30, 2010. The Company will continue to review this valuation allowance and make adjustments as appropriate. Current tax laws limit the amount of loss available to be offset against future taxable income when a substantial change in ownership occurs. Therefore, the amount available to offset future taxable income may be limited. 10. COMMITMENTS AND CONTINGENCIES Rental agreements – The Company occupied its facilities in Freeport, New York up until March 2009 under a month to month agreement at a monthly rent of $14,350.In March 2009, the Company moved its facilities to Lindenhurst, New York pursuant to a three year lease agreement providing for annual rentals ranging from $85,100 to $90,283.Provided certain conditions are met, the Company has an option to renew the lease for an additional two years at annual rentals ranging from $92,991 to $95,781. For the six months ended June 30, 2010 and 2009, rent expense was $46,726 and $72,273, respectively. License agreement – On April 26, 2007 and as amended November 1, 2007, the Company entered into an exclusive License Agreement with Seven Cellos, LLC (“DDV”), pursuant to which the Company was granted a limited license of certain rights in and to Danny DeVito’s name, likeness and biography for use by the Company in connection with the Danny DeVito Premium Limoncello brand.The term of the Agreement continues through perpetuity unless the agreement is terminated.In consideration for the license, the Company agreed to pay royalties as follows: (a) 5% of Net Profits (as defined) to Behr Abrahamson & Kaller, LLP (“BAK”), (b) a payment of 50% of the remaining Net Profits to DDV after the payment described above; and (c) a payment of 2% of Net Profits to Sichenzia Ross Friedman Ference LLP after payment of 50% of Net Profits to DDV. Danny DeVito agreed to use reasonable efforts to be available for a reasonable number of promotional appearances during each consecutive 12 month period, the duration of which shall not exceed 2 days.Pursuant to the agreement, Danny DeVito granted the Company a right of first refusal for a period of 5 years to license any other liquor, spirit or alcoholic beverage which Danny DeVito may determine to endorse or develop.A condition precedent to Danny DeVito’s performance under the agreement are subject to the Company applying for a trademark for the brand name “Danny DeVito’s Premium Limoncello” with Danny DeVito being designated as 50% co-owner of such trademark.The Company registered this trademark with the U.S. Patent and Trademark Office (trademark application number 77152934). 17 Table of Contents Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) For the periods presented, the Company calculated cumulative “Net Profits” from the brand to be negative and thus did not pay or accrue any royalty expense under the License Agreement. Merchandising license agreement - On June 12, 2009, Iconic Imports, Inc., the wholly-owned subsidiary of the Company, entered into a merchandising license agreement (the “License Agreement”) with Paramount Licensing Inc. (“PLI”) granting Iconic Imports the non-exclusive right to use the title of the theatrical motion picture “The Godfather” in connection with the development, importation, marketing, and distribution of an Italian organic vodka and Scotch whiskey throughout the United States. Under the terms of the License Agreement, which has a term of 5 years ending on June 30, 2014 and may be extended to June 30, 2019 upon certain conditions unless it is sooner terminated, the Company agreed to pay PLI a royalty fee of five percent (5%) and guarantee a total of $400,000 in royalties due as follows; (1) $60,000 as an advance payment due upon signing of the License Agreement, (2) $100,000 due on or before November 1, 2010, (3) $100,000 due on or before November 1, 2011, and (4) $140,000 due on or before November 1, 2012. In addition, PLI was granted warrants to purchase shares of the Company’s common stock in substantially the same form as other warrants previously issued, which is (a) a five-year warrant to purchase 1,000,000 shares of our common stock at an exercise price of $1.00 per share; and (b) a five-year warrant to purchase 1,333,334 shares of our common stock at an exercise price of $1.50 per share. On August 12, 2009, the Company paid $60,000 to PLI as the advance royalty due under the License Agreement. The License Agreement became effective on this date as the advance payment was a condition precedent to the effectiveness of the License Agreement. At June 30, 2010, the Company has not yet commenced sales of the product named “The Godfather.”For the six months ended June 30, 2010, the Company expensed $40,000 (included in selling, marketing and promotion expenses in the consolidated statement of operations) to provide for the ratable accrual of the $400,000 minimum royalties over the 5 year term of the License Agreement. License agreement – On January 15, 2010, we entered into an exclusive License Agreement with Tony Siragusa, pursuant to which we were granted a limited license to certain rights in and to Tony Siragusa’s name, likeness and biography for use by us in connection with Tony Siragusa’s YO Vodka.The term of the agreement is four (4) years.In consideration for the license, we agreed to distribute net profits of the venture as follows: 42.5% to the Company, 42.5% to the licensor, 10% to William Morris Endeavor Entertainment, LLC and 5% to Brian Hughes.In addition, we issued 250,000 shares of the Company’s common stock, 5 year warrants to purchase 500,000 shares of our Common Stock at a price of $1.00 per share, and 5 year warrants to purchase 500,000 shares of our Common Stock at a price of $1.50 per share.Tony Siragusa agreed to use reasonable efforts to be available for a reasonable number of promotional appearances during each consecutive 12 months period, the duration of each will not exceed six days. 18 Table of Contents Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) A condition precedent to Tony Siragusa’s performance under the agreement is our applying for a trademark for the brand name “YO Vodka”, with Licensor being designated as a 50% co-owner of such trademark.We applied for the trademark on March 9, 2010 (trademark application number 77747523), which application is currently being reviewed by the U.S. Patent and Trademark Office. For the six months ended June 30, 2010, the Company calculated net profits from the brand to be negative and thus did not pay or accrue any royalty expense under the License Agreement. Employment agreement with chief executive officer - On January 23, 2008, the Company entered into an employment agreement with its chief executive officer Richard DeCicco.The agreement provides for a term of 5 years, commencing on January 1, 2008.The term can be extended by a written agreement of the parties.The agreement provides for annual compensation ranging from $265,000 to $350,000.In addition, if the Company enters into an agreement and further sells any brand in the Company’s portfolio, Mr. DeCicco will receive 5% of such sale.Mr. DeCicco is also entitled to incentive bonus compensation, stock and/or options in accordance with Company policies established by the Board of Directors.The agreement provides for the grant of a non-qualified ten year option to purchase up to 1,000,000 shares of common stock of the Company at an exercise price which shall represent a discount to the market price. Mr. DeCicco has the right to terminate the agreement upon 60 days notice to the Company for any reason.Pursuant to the terms of the agreement, if Mr. DeCicco is absent from work because of illness or incapacity cumulatively for more than 2 months in addition to vacation time in any calendar year, the Company may terminate the agreement upon 30 days written notice.The agreement also provides that the agreement may be terminated upon 90 days notice to Mr. DeCicco if: (A) there is a sale of substantially all of the Company’s assets to a single purchaser or group of associated purchasers; (B) there is a sale, exchange or disposition of 50% of the outstanding shares of the Company’s outstanding stock; (C) the Company terminates its business or liquidates its assets; or (D) there is a merger or consolidation of the Company in which the Company’s shareholders receive less than 50% of the outstanding voting shares of the new or continuing corporation. Mr. DeCicco shall be entitled to severance pay in the amount of 2 years compensation and medical and other benefits in the event of a termination of the agreement under certain circumstances. Employment agreement with chief financial officer - On October 1, 2007, the Company entered into an employment agreement with its chief financial officer William Blacker.The agreement provides for a term of 3 years, commencing on October 1, 2007.The term can be extended by a written agreement of the parties.The Company agreed to issue options to purchase shares of its common stock to Mr. Blacker if and when the common stock becomes publicly traded, as follows: (A) upon execution of the agreement, 100,000 options at an exercise price of $0.05 per share; (B) on October 1, 2008, 100,000 options at an exercise price of $0.15 per share; and (C) on October 1, 2009, 100,000 options at an exercise price of $0.75 per share.Pursuant to the terms of the agreement, Mr. Blacker is to receive an annual salary of $150,000. 19 Table of Contents Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) Mr. Blacker has the right to terminate the agreement upon 60 days notice to the Company for any reason.The agreement further provides that if the agreement is terminated for any reason other than willful malfeasance by Mr. Blacker, Mr. Blacker shall be entitled to receive severance pay in the amount of 6 months or the balance of the agreement’s term of existence, whichever is greater, and shall receive all benefits under the agreement. The $16,850 estimated fair value of the 300,000 options (using the Black-Scholes option pricing model and the following assumptions: $0.10 stock price, 4% risk free interest rate, 100% volatility, and term of 3.5 years) is being amortized over the 3 year term of the employment agreement as administrative compensation and benefits. Legal proceedings – The Company is party to a variety of legal proceedings that arise in the normal course of business.We accrue for these items as losses become probable and can be reasonably estimated.While the results of these legal proceedings cannot be predicted with certainty, management believes that the final outcome of these proceedings will not have a material adverse effect on the Company’s consolidated results of operations or financial position. 11. STOCK OPTIONS AND WARRANTS A summary of stock option and warrant activity for the year ended December 31, 2009 and for the six months ended June 30, 2010 follows: Stock Options Warrants Outstanding at December 31, 2008 Granted and issued - Exercised - - Forfeited/expired/cancelled - Outstanding at December 31, 2009 Granted and issued - Exercised - - Forfeited/expired/cancelled - - Outstanding at June 30, 2010 20 Table of Contents Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) Stock options outstanding at June 30, 2010 consist of: Date Granted Number Outstanding Number Exercisable Exercise Price Expiration Date October 1, 2007 $ April 1, 2011 October 1, 2007 $ April 1, 2011 October 1, 2007 $ April 1, 2011 January 1, 2008 $ June 30, 2018 Total (a) Estimated since exercise price is to be determined based on future stock price. As of June 30, 2010, there was $46,756 of total unrecognized compensation cost relating to unexpired stock options.That cost is expected to be recognized $10,474 in 2010, $18,140 in 2011, and $18,142 in 2012. Warrants outstanding at June 30, 2010 consist of: Date Number Number Exercise Expiration Issued Outstanding Exercisable Price Date July 2, 2007 July 2, 2012 July 2, 2007 July 2, 2012 August 27, 2007 August 27, 2012 August 27, 2007 August 27, 2012 November 8, 2007 November 8, 2012 November 8, 2007 November 8, 2012 March 5, 2008 March 5, 2013 March 5, 2008 March 5, 2013 June 10, 2008 June 10, 2013 June 10, 2008 June 10, 2013 June 10, 2008 December 10, 2013 June 10, 2008 December 10, 2013 June 11, 2008 December 10, 2013 June 11, 2008 December 10, 2013 July 2, 2008 January 2, 2014 July 2, 2008 January 2, 2014 July 23, 2008 January 23, 2014 July 23, 2008 January 23, 2014 August 11, 2008 August 11, 2013 June 10, 2009 June 10, 2012 July 23, 2009 July 23, 2014 July 23, 2009 July 23, 2014 August 12, 2009 June 12,2014 August 12, 2009 June 12,2014 August 19, 2009 August 19, 2014 August 19, 2009 August 19, 2014 September 14, 2009 September 14, 2014 September 14, 2009 September 14, 2014 September 16, 2009 July 2, 2014 September 16, 2009 July 2, 2014 January 6, 2010 January 6, 2015 January 13, 2010 January 13, 2015 February 8, 2010 February 8, 2015 February 8, 2010 February 8, 2015 March 16, 2010 March 16, 2015 April 19,2010 April 19, 2013 Total 21 Table of Contents As of June 30, 2010, there was $72,601 of total unrecognized marketing cost relating to 2,333,334 of the unexpired warrants.That cost is expected to be recognized $9,194 in 2010, $18,388 in 2011, $18,388 in 2012, $18,388 in 2013, and $8,243 in 2014 12. RESTATEMENT OF PREVIOUSLY ISSUED FINANCIAL STATEMENTS The Companyrestated ina Form 10-K/A filed on January 18, 2011 its consolidated financial statements at December 31, 2009 and for the years ended December 31, 2009 and 2008 (which were previously included in the Company's Form 10-K filed with the SEC on April 15, 2010) in order to correct errors relating to (1) the classification of the Series B Preferred Stock which represents an equity security with characteristics of a liability and (2) the computed number of weighted average number of common shares outstanding used in the net loss per common share computations for the years ended December 31, 2009 and 2008 concerning common shares issued on June 10, 2009 related to the Harbrew merger (in this Form 10Q-A Note 8). The Company has made similar restatements in this Form 10Q-A in its consolidated financial statements at June 30, 2010 (which was previously included in the Company's Form 10Q filed with the SEC on August 16, 2010) for the same reasons that the restatements were made in the Form 10K/A filed on January 18, 2011. As previously reported, the Company classified the Series B Preferred Stock issued on June 10, 2009 as stockholders’ deficiency.Pursuant to ASC 480-10-25-14(a), the Series B Preferred Stock should have been classified as a liability since it embodies a conditional obligation that the Company may settle by issuing a variable number of equity shares and the monetary value of the obligation is based on a fixed monetary amount known at inception. The computed weighted average number of shares used in the net loss computations for the years ended December 31, 2009 and 2008 were increased to reflect shares issued in the Harbrew merger to reflect the recapitalization in the period preceding the merger for comparability of loss per share computation in both years. The effect of the restatement adjustments on the consolidated balance sheet at June 30, 2010 follows: As Previously Reported Adjustments As Restated Total assets $ 1,440,509 $ - $ 1,440,509 Total current liabilities $ 4,027,054 $ - $ 4,027,054 Long term debt 1,594,244 - 1,594,244 Series B preferred stock - an equity security with characteristics of a liability - 1,833,206 1,833,206 Total Liabilities 5,621,298 1,833,206 7,454,504 Stockholders’ equity (deficiency): Series A preferred stock 1 - 1 Series B preferred stock - an equity security with characteristics of a liability 1,833,206 (1,833,206 ) - Common stock 525 - 525 Additional paid-in capital 8,790,988 - 8,790,988 Accumulated deficit (14,805,509 ) - (14,805,509 ) Total stockholders’ equity (deficiency) (4,180,789 ) (1,833,206 ) (6,013,995 ) Total liabilities and stockholders’ equity (deficiency) $ 1,440,509 $ - $ 1,440,509 22 Table of Contents The effect of the restatement adjustments on the consolidated statement of operations for the three months ended June 30, 2009 follows: As Previously Reported Adjustments As Restated Net income (loss) $ ) $
